      Case 1:19-cr-00062-RGE-HCA Document 27 Filed 02/12/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                                No. 1:19-cr-00062-RGE-HCA
     Plaintiff,
v.                                               ORDER ACCEPTING MAGISTRATE
                                                     JUDGE’S REPORT AND
BRANDON NICHOLAS BIRD,                           RECOMMENDATION CONCERNING
    Defendant.                                     DEFENDANT’S GUILTY PLEA

       On November 19, 2019, an Indictment was filed against Defendant Brandon Nicholas Bird,

charging Defendant with bank robbery, in violation of 18 U.S.C. § 2113(a) (Count 1). On

January 24, 2020, Defendant appeared before Chief United States Magistrate Judge Helen C.

Adams and entered a plea of guilty to Count 1 of the Indictment. On this same date, the magistrate

judge filed a Report and Recommendation, which recommends that Defendant’s guilty plea be

accepted. No objections to the Report and Recommendation were filed. The Court, therefore,

undertakes the necessary review of the recommendation to accept Defendant’s plea in this case.

       The standard of review for a magistrate judge’s Report and Recommendation is as follows:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendation to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1). In this case, no objections have been filed, and it appears to the Court

upon review of the Report and Recommendation that there is no ground to reject or modify the

Report and Recommendation. Therefore, the Court accepts the Report and Recommendation of

January 24, 2020, and accepts Defendant’s plea of guilty in this case to Count 1 of the Indictment.

       IT IS SO ORDERED.

       Dated this 12th day of February, 2020.
